EXHIBIT 10.2

NOTE

November 1, 2010

Inland Diversified Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (the “Borrower”), promises to pay to the order of
KeyBank National Association as (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Article II of
the Credit Agreement (as the same may be amended or modified, the “Agreement”)
hereinafter referred to, in immediately available funds at the main office of
KeyBank National Association in Cleveland, Ohio, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay remaining unpaid
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, dated as of November 1, 2010 among the
Borrower, KeyBank National Association, individually and as Administrative
Agent, and the other Lenders named therein, to which Agreement, as it may be
amended from time to time, reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.











BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By: /s/ Barry L. Lazarus


Print Name:  Barry L. Lazarus
Title:  President/COO

 








Signature Page of Note made by Inland Diversified Real Estate Trust, Inc. to
KeyBank National Association, as Lender.




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND DIVERSIFIED REAL ESTATE TRUST, INC.,
DATED NOVEMBER 1, 2010

Date

Principal
Amount of Loan

Maturity of
Interest Period

Maturity Principal Amount Paid

Unpaid Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 















